Matter of King v Venettozzi (2020 NY Slip Op 00460)





Matter of King v Venettozzi


2020 NY Slip Op 00460


Decided on January 23, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 23, 2020

528541

[*1]In the Matter of Thomas King, Petitioner,
vDonald Venettozzi, as Acting Director of Special Housing and Inmate Disciplinary Programs, Respondent.

Calendar Date: January 3, 2020

Before: Clark, J.P., Mulvey, Devine, Aarons and Pritzker, JJ.


Thomas King, Wallkill, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. Given that petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Hamilton v Annucci, 171 AD3d 1385, 1385 [2019]; Matter of Haigler v Lilley, 170 AD3d 1411, 1411-1412 [2019]). As the record reflects that petitioner paid a reduced filing fee of $15 and he has requested reimbursement thereof, we grant petitioner's request for that amount. Petitioner's request for further reimbursements is denied.
Clark, J.P., Mulvey, Devine, Aarons and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs but with disbursements in the amount of $15.